Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that County Court erred in denying his motion to suppress on the ground that he was questioned by the police before he received his Miranda warnings. The record establishes that defendant was not under arrest at the time of the questioning and that the police advised defendant that he was free to leave. Defendant’s freedom of movement was not restricted, the atmosphere was not coercive and the length of the questioning was less than half an hour. Under those circumstances, defendant was not in custody and Miranda warnings were not required (see, People v Yukl, 25 NY2d 585, 588-589, rearg denied 26 NY2d 883, cert denied 400 US 851; People v McGowan, 201 AD2d 743, lv denied 83 NY2d 1005).
We further conclude that the court did not abuse its discretion in denying defendant’s initial motion for new counsel. Defendant failed to show “ ‘good cause’ for the desired substitution” (People v Sawyer, 57 NY2d 12, 18, rearg dismissed 57 NY2d 776, cert denied 459 US 1178). Defendant failed to preserve for our review his contention that the court erred in neither considering nor granting him youthful offender status (see, People v Granton, 236 AD2d 624, 625, lv denied 89 NY2d *8151012). In any event, the court did not abuse its discretion in failing to adjudicate defendant a youthful offender (see, CPL 720.10 [3]). Finally, defendant’s sentence is neither unduly harsh nor severe. (Appeal from Judgment of Ontario County Court, Sirkin,. J. — Attempted Robbery, 1st Degree.) Present— Pine, J. P., Hayes, Wisner, Pigott, Jr., and Fallon, JJ.